DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 12/17/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1+11 of U.S. Patent No. 10,878,997.  See table below for rejection.

Instant Application
U.S. Patent 10,878,997






1. An integrated circuit, comprising: a first conductive path over a substrate, the first conductive path being configured to carry a first time-varying current and to generate a first time-varying magnetic field based on the first time-varying current; 
1. An integrated circuit, comprising: a substrate; a first conductive path over the substrate, the first conductive path being configured to carry a first time-varying current and to generate a first time-varying magnetic field based on the first time-varying current; 
a second conductive path over the substrate, the second conductive path being configured to carry a second time-varying current and to generate a second time-varying magnetic field based on the second time-varying current;
11. The integrated circuit of claim 1, further comprising: a second conductive path over the substrate, the second conductive path being configured to carry a second time-varying current and to generate a second time-varying magnetic field based on the second time-varying current, wherein the coil structure is magnetically coupled with the second conductive path through the second time-varying magnetic field and being configured to generate the induced electrical potential responsive to the first time-varying magnetic field and the second time-varying magnetic field.

a coil structure over the substrate, the coil structure being magnetically coupled with the first conductive path and the second conductive path, and being configured to generate an induced electrical potential responsive to the first time-varying magnetic field and the second time-varying magnetic field;
a coil structure over the substrate, the coil structure being magnetically coupled with the first conductive path through the first time-varying magnetic field and being configured to generate an induced electrical potential responsive to the first time-varying magnetic field;
a voltage sensing circuit electrically coupled with the coil structure and configured to measure a voltage level of the induced electrical potential; and
a voltage sensing circuit electrically coupled with the coil structure and configured to measure a voltage level of the induced electrical potential; and
a ferromagnetic structure including an open portion, the first conductive path and the second conductive path extending through the open portion of the ferromagnetic structure,
a ferromagnetic structure over the substrate, the first conductive path extending through an open portion of the ferromagnetic structure, 

the first conductive path comprises: a first conductive line below the ferromagnetic structure;
the first conductive path comprises: a first conductive line below the ferromagnetic structure;
a second conductive line above the ferromagnetic structure; and
a second conductive line above the ferromagnetic structure; and
a first via plug coplanar with the ferromagnetic structure, the first via plug electrically coupling the first conductive line and the second conductive line.
a via plug coplanar with the ferromagnetic structure, the via plug electrically connecting the first conductive line and the second conductive line.


This is a provisional nonstatutory double patenting rejection.  Claims 2-10 are rejected for depending from rejected claim 1

Allowable Subject Matter
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: In claim 11, the specific limitations of  “… a ferromagnetic structure over a substrate, the ferromagnetic structure having a first ferromagnetic portion extending along a first direction; a first conductive path over the substrate, the first conductive path being adjacent to the first ferromagnetic portion of the ferromagnetic structure and extends along a second direction different from the first direction, the first conductive path comprises: a first conductive line in a first interconnect layer under the ferromagnetic structure; a second conductive line in a second interconnect layer over the ferromagnetic structure; and a first via plug coplanar with the ferromagnetic structure, the first via plug electrically coupling the first conductive line in the first interconnect layer and the second conductive line in the second interconnect layer; a second conductive path over the substrate, the second conductive path being adjacent to the first conductive path and the first ferromagnetic portion, and extending along the second direction; and a coil structure over the substrate, the coil structure being wrapped around the ferromagnetic structure.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 12-18 are allowed for depending from allowable claim 11.
In claim 19, the specific limitations of  “… generating a time-varying magnetic field based on a time-varying current on a first conductive path of the integrated circuit or a second conductive path, the first conductive path and the second conductive path extending through an open portion of a ferromagnetic structure, the first conductive path comprises: a first conductive line in a first interconnect layer under the ferromagnetic structure; a second conductive line in a second interconnect layer over the ferromagnetic structure; and a via plug coplanar with the ferromagnetic structure, the via plug electrically connecting the first conductive line in the first interconnect layer and the second conductive line in the second interconnect layer; and generating an induced electrical potential by a coil structure of the integrated circuit based on the time-varying magnetic field, the coil structure being magnetically coupled with the first conductive path and the second conductive path through the time- varying magnetic field.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claim 20 are allowed for depending from allowable claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Teppan teaches a magnetic field sensor with a conductive path.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        
/SON T LE/Primary Examiner, Art Unit 2863